Case: 1:18-md-02820-SNLJ   Doc.Document
           Case2:20-cv-00081-BSM
          Case  MDL No. 2820    #: Document
                                   555 Filed:
                                        145 207/07/20
                                              Filed     Page: Page
                                               Filed04/22/20
                                                     07/07/20 1Page
                                                                of 21PageID
                                                                      1ofof2 2 #: 16119




                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION



   IN RE: DICAMBA HERBICIDES LITIGATION                                                    MDL No. 2820



                                    (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í12)



  On February 1, 2018, the Panel transferred 5 civil action(s) to the United States District Court for
  the Eastern District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 289 F.Supp.3d 1345 (J.P.M.L. 2018). Since that time, 24 additional action(s)
  have been transferred to the Eastern District of Missouri. With the consent of that court, all such
  actions have been assigned to the Honorable Stephen N. Limbaugh, Jr.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Eastern District of Missouri and assigned to
  Judge Limbaugh.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Eastern District of Missouri for the reasons stated in the order of February 1, 2018, and, with the
  consent of that court, assigned to the Honorable Stephen N. Limbaugh, Jr.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Eastern District of Missouri. The transmittal of this order to said Clerk shall be
  stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                         FOR THE PANEL:
      Apr 22, 2020



                                                         John W. Nichols
                                                         Clerk of the Panel
Case: 1:18-md-02820-SNLJ   Doc.Document
           Case2:20-cv-00081-BSM
          Case  MDL No. 2820    #: Document
                                   555 Filed:
                                        145 207/07/20
                                              Filed     Page: Page
                                               Filed04/22/20
                                                     07/07/20 2Page
                                                                of 22PageID
                                                                      2ofof2 2 #: 16120




   IN RE: DICAMBA HERBICIDES LITIGATION                                         MDL No. 2820



                       SCHEDULE CTOí12 í TAGíALONG ACTIONS



     DIST       DIV.      C.A.NO.        CASE CAPTION


   ARKANSAS EASTERN

      ARE        2        20í00081       Mitchell et al v. Monsanto Company et al
